PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/166,788
Filing Date: 28 Jan 2014
Appellant(s): Chun et al.



__________________
Brian T. Hahn (Reg. No. 69,069)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the non-final rejection Office action dated 6/16/2020, from which the appeal is taken is being maintained by the Examiner, except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
The following grounds of rejection are applicable to the appealed claims:
Rejection 1: Claims 1-7, 9, 21 and 31 were rejected under AIA  35 U.S.C. 103 as being unpatentable over Wildern, IV et al., U.S. Patent Application Publication No. US 2013/0080218 A1 (hereinafter Wildern), in view of Gaede, et al., U.S. Patent Application Publication No. US 2012/0222071 A1 (hereinafter Gaede).
Rejection 2: Claims 17-20, 22 and 24 were rejected under AIA  35 U.S.C. 103 as being unpatentable over Wildern, in view of Das, et al., U.S. Patent Application Publication No. US 2014/0090001 A1 (hereinafter Das).
Rejection 3: Claims 25-30 were rejected under AIA  35 U.S.C. 103 as being unpatentable over Wildern in view of Gaede, and further in view of Vonog, et al., U.S. Patent Application Publication No. US 2012/0331089 A1 (hereinafter Vonog).

(2) Response to Argument

Rejection 1: Claims 1-7, 9, 21 and 31
a)	Claim 1 – Appellant argues that the prior art references cited do not disclose the claimed invention of claim 1 in terms of “receiving at a server entity of the managed network, in 
Examiner’s Reply: However, the primary prior art reference cited, Wildern, does disclose receiving at a server entity of the managed network, in response to the first device reading the at least one unique data code, an initial request for a content element associated to the unique data code (Wildern: Fig. 1 # 122, ¶¶ [0023], [0029], wherein an end user device reads a machine-readable access code and transmits the access code to a content delivery system server to request the content item associated with the access code), wherein at least a second user device that is associated to a user of the first user device is identified within the initial request for the content element (Wildern: Fig. 1 # 114, ¶¶,  [0060]-[0062], wherein another, changeable display, ¶¶ [0046]-[0047], presents an access code, in the form of a superimposed symbolic tag to an associated end user, ¶¶ [0032]-[0034], with an end user device, ¶¶ [0042]-[0045], for requesting, during the display of content, delivery of content items from the content delivery system, ¶ [0023]). Wildern does not disclose explicitly that the identifying of a retail partner (Wildern: ¶ [0061]) necessarily involves identification of a device associated with a user in a content request, but Gaede does disclose identifying information in a content request after reading a matrix code, including a QR code, that identifies both a first device and a second device associated with a user (Fig. 2 # 217, ¶¶ [0019]-[0024], [0038], [0043]-[0049], wherein a matrix code, including a QR code, encodes data identifying multiple devices associated with a 
b)	Claim 31 – Appellant argues that the prior art references cited do not disclose the claimed invention of claim 31 in terms of “causing a premises device associated with the user of the first user device to display the at least one unique data code responsive at least to a user request to display the at least one unique data code, the request inputted via the premises device” because the unique data codes disclosed by Wildern are not displayed in response to a user request (Brief, pp. 8-9). 
Examiner’s Reply: However, the primary prior art reference cited, Wildern, does disclose causing a premises device associated with the user of the first user device to display the at least one unique data code responsive at least to a user request to display the at least one unique data code, the request inputted via the premises device (Wildern: Fig. 1 # 110, ¶¶  [0060]-[0062], [0072], wherein the end user device operated by a user initiates the process for access 
c)	Claims 2-7, 9 and 21 – Appellant argues that the prior art references cited do not disclose the claimed invention of claims 2-7, 9 and 21 because of their dependency on claim 1 (Brief, p. 10).
Examiner’s Reply: However, claims 2-7, 9 and 21 are rejected for their dependency using the same rationale as presented above for claim 1.

Rejection 2: Claims 17-20, 22 and 24
a)	Claim 17 – Appellant argues that the prior art references cited do not disclose the claimed invention of claim 17 in terms of “the unique data code displayed on the display device and timestamp data correlated with the unique data code are automatically changed at least once to a second unique data code correlated with second timestamp data, the automatic change occurring during rendering of the particular media content on the display device” because Wildern does not disclose that the tag itself, i.e. an access code, is changed or updated during the display of video content (Brief, pp. 10-12). 
Examiner’s Reply: However, the primary prior art reference cited, Wildern, does disclose the unique data code displayed on the display device and timestamp data correlated with the unique data code are automatically changed at least once to a second unique data code correlated with second timestamp data, the automatic change occurring during rendering of the particular media content on the display device (Wildern: Fig. 1 # 160, ¶¶ [0021], [0032]-[0033], [0044]-[0047], [0051], [0060]-[0062], wherein access codes obtained via retail partners are verified as granting authorization to access content items, and that no unauthorized copying has occurred with regard to the time and location of the end user device in relation to the content requested, such that access codes are only valid when presented periodically during a time period and are not valid at other times or places). Wildern does disclose that the tag itself, i.e. an access code, is changed or updated during the display of video content because Wildern discloses access codes that are presented periodically, including during commercial advertising, and are only valid during the limited time period allowed, including during a commercial itself (Wildern: ¶ [0046]). Since multiple retail partners are disclosed (Wildern: ¶ [0021]), each with their own access codes uniquely identifying each retail partner (Wildern: ¶ [0061]), different commercials displayed for the different products of different retail partners result in different access codes being displayed, and so Wildern discloses access codes changing during the display of video content.  Appellant further argues, as an aside, that if Wildern does not disclose that which Das is cited for disclosing, i.e. rendering of particular media content on the client device at a particular timestamp, then Wildern could not disclose a particular timestamp.  However, as explained above Wildern does disclose a particular timestamp in the sense of one timestamp relating to another.  In contrast, Das is cited for the separate and distinct claim limitation of rendering content at a timestamp (Das: ¶¶ [0017]-[0024], [0027]-[0028], [0049], [0055], [0057], [0062], 
b)	Claim 22 – Appellant argues that the prior art references cited do not disclose the claimed invention of claim 22 in terms of “the automatic change of the unique data code displayed on the display device and the timestamp data correlated with the unique data code comprises an association of the unique data code with a timestamp within the particular media content that is later than a timestamp with which the unique data code was previously associated” because Wildern is silent as to an association of the unique data code with a timestamp within the particular media content that is later than a timestamp with which the unique data code was previously associated (Brief, p. 13).  
Examiner’s Reply: However, the primary prior art reference cited, Wildern, does disclose the automatic change of the unique data code displayed on the display device and the timestamp data correlated with the unique data code comprises an association of the unique data code with a timestamp within the particular media content that is later than a timestamp with which the unique data code was previously associated (Wildern: Fig. 1 # 160, ¶¶ [0021], [0032]-[0033], [0044]-[0047], [0051], [0060]-[0062], wherein the access code obtained via a retail partner is verified as granting authorization to access a content item, and that no unauthorized copying has occurred with regard to the time and location of the end user device in relation to the content requested, such that the access code is only valid when presented periodically during a time period and is not valid at a later time or place). Wildern is not silent, but rather does disclose an association of the unique data code with a timestamp within the particular media content that is later than a timestamp with which the unique data code was previously associated 
c)	Claims 18-20 and 24 – Appellant argues that the prior art references cited do not disclose the claimed invention of claims 18-20 and 24 because of their direct or indirect dependency on claim 17 (Brief, p. 13).
Examiner’s Reply: However, claims 18-20 and 24 are rejected for their dependency using the same rationale as presented above for claim 17.

Rejection 3: Claims 25-30
a)	Claim 25 – Appellant argues that the prior art references cited do not disclose the claimed invention of claim 25 in terms of “identifying, within the request for the content from the terminal apparatus associated with the subscriber, a plurality of devices associated with the subscriber, the plurality of devices including the terminal apparatus” because claim 25 generally includes parts of cancelled claim 23, which previously had been indicated as containing allowable subject matter, and because Gaede merely teaches placeshifting content from receiver to target device by reading a matrix code, not identifying a plurality of devices associated with the subscriber within the request for the content from the terminal apparatus associated with the subscriber (Brief, pp. 14-15).  
Examiner’s Reply: However, in combination with the primary prior art reference cited, Wildern, the secondary prior art reference, Gaede, does disclose identifying, within the request for the content from the terminal apparatus associated with the subscriber, a plurality of devices associated with the subscriber, the plurality of devices including the terminal apparatus (Gaede: Fig. 2 # 217, ¶¶ [0019]-[0024], [0038], [0043]-[0049], wherein a matrix code, including a QR code, encodes data identifying multiple devices associated with a user incorporated into a request for content upon reading a matrix code).  Although claim 25 generally does include some parts of cancelled claim 23, which previously had been indicated as containing allowable subject matter, claim 25 is not allowable because claim 25 does not claim that which was found to be allowable in claim 23, but rather only that which is disclosed by the prior art references cited; in particular, Gaede teaches more than merely placeshifting content from receiver to target device by reading a matrix code, but rather Gaede further discloses identifying a plurality of devices associated with the subscriber within the request for the content from the terminal apparatus associated with the subscriber because Gaede discloses a user who incorporates code data (Gaede: ¶ [0020]) identifying multiple devices associated with a user (Gaede: ¶ [0021]) by reading off of a matrix code in the process of requesting content (Gaede: ¶ [0038]).  In particular, multiple devices identified by such a manner includes a terminal apparatus, e.g. a television receiver, as well as other devices associated with a user, e.g. a content receiver (Gaede: ¶ [0021]).
c)	Claims 26-30 – Appellant argues that the prior art references cited do not disclose the claimed invention of claims 26-30 because of their dependency on claim 25 (Brief, p. 15).
Examiner’s Reply: However, claims 26-30 are rejected for their dependency using the same rationale as presented above for claim 25.

(3)  Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TIMOTHY SOWA/Examiner, Art Unit 2448                                   
                                                                                                                                                                     Conferees:


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        
/Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.